     Case 3:19-cv-02630-X Document 30 Filed 10/14/20      Page 1 of 20 PageID 297



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SHELBY MILES, AS NEXT FRIEND               '
OF Q.S; et al.,                            '
                                           '
              Plaintiffs,                  '
                                           '
V.                                         '         No. 3:19-cv-2630-X
                                           '
DOLGENCORP OF TEXAS, INC.                  '
D/B/A DOLLAR GENERAL,                      '
                                           '
              Defendant.                   '

                     MEMORANDUM OPINION AND ORDER

        Plaintiffs have filed a Motion to Compel Document Production and Depositions

on Written Question to Dallas Police Department. See Dkt. No. 7 (the “motion to

compel”). Under Federal Rules of Civil Procedure 37 and 45, Plaintiffs ask the Court

to “issue[] an order compelling the Dallas Police Department to appear and answer

Plaintiffs’ Deposition on Written Questions and to produce the subpoenaed

documents and items listed in Exhibit ‘A’ and ‘B.’” Dkt. No. 7 at 2.

        Non-Party City of Dallas also filed its Objections To Defendant’s Subpoena and

Motion to Quash or Modify, as to Defendant’s Subpoena to Testify at a Deposition

and Notice of Intent to Take Deposition by Written Questions directed to the Dallas

Police Department. See Dkt. No. 27.

        United States District Judge Brantley Starr has referred these motions to the

undersigned United States magistrate judge for hearing, if necessary, and

determination under 28 U.S.C. ' 636(b). See Dkt. Nos. 9 & 29.

                                          -1-
  Case 3:19-cv-02630-X Document 30 Filed 10/14/20        Page 2 of 20 PageID 298



                                    Background

      Plaintiffs’ motion to compel explains:

             1. This is a wrongful death case that arises from the death of
      Gabrielle Monique Simmons (“Gabrielle”). Gabrielle was murdered
      while working at a Dollar General store after Dolgencorp of Texas, Inc.
      d/b/a Dollar General (“Dollar General”) failed to take proper safety
      precautions to cure known violent risks after previous robberies and
      safety complaints by employees. The Dallas Police Department
      investigated the murder and eventually secured a guilty plea resulting
      in the incarceration of an individual.
             2. On February 26, 2020, Plaintiffs sent depositions on written
      question with subpoenas to produce documents related to the now closed
      investigation in compliance with Federal Rules of Civil Procedure 31
      and 45. The date for compliance was March 9, 2020. To date, the Dallas
      Police Department has failed to object, quash, or respond to the these
      depositions and subpoenas in any way. Further, the Dallas Police
      Department is not responding to any communication from Written
      Deposition Services – the company hired to conduct the deposition on
      written question and obtain the documents subpoenaed. As laid out
      more fully in Plaintiffs’ accompanying brief, Plaintiffs are now forced to
      seek Court intervention to compel deposition answers and document
      production.
             3. Plaintiffs will serve a copy of this motion to compel and
      accompanying brief on Christopher J. Caso, Dallas City Attorney, 1500
      Marilla Street, Room 7DN, Dallas, Texas 75201-6622.
             4. For these reasons, Plaintiffs pray that, following a hearing on
      this matter, the Court promptly issues an order compelling the Dallas
      Police Department to appear and answer Plaintiffs’ Deposition on
      Written Questions and to produce the subpoenaed documents and items
      listed in Exhibit “A” and “B” and for any other relief they have shown
      they are justly entitled.

Dkt. No. 7 at 1-2 (footnotes omitted).

      The undersigned entered Findings, Conclusions, and Recommendation of the

United States Magistrate Judge, see Dkt. No. 15, based on the premises that

“[n]either the Dallas Police Department nor Defendant Defendant Dolgencorp of

Texas, Inc. has filed a response, and their deadlines to do so have passed,” id. at 1.

                                         -2-
  Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 3 of 20 PageID 299



The undersigned explained:

             The subpoenas at issue were properly issued by this Court under
      Federal Rule of Civil Procedure 45(a), as the court where the action is
      pending. See FED. R. CIV. P. 45(a)(2) (AIssuing Court. A subpoena must
      issue from the court where the action is pending.@).
             Plaintiffs have established that they served on the Dallas Police
      Department the subpoena and deposition on written question
      propounded to the homicide division and the subpoena and deposition
      on written question propounded to the physical evidence division,
      attached as Exhibits A and B to Dkt. No. 7-2.
             The Dallas Police Department has not timely served any
      objections or responses and has not file a motion for protective order or
      motion to quash the subpoenas. And “[a] failure to file objections results
      in the waiver of the same unless there are unusual circumstances
      present or good cause is shown.” Perez v. Boecken, No. SA-19-CV-00375-
      XR, 2020 WL 2733954, at *3 (W.D. Tex. May 26, 2020) (citing Am. Fed’n
      of Musicians of the U.S. & Canada v. Skodam Films, LLC, 313 F.R.D
      39, 43 (N.D. Tex. 2015)).
             But, as to the relief that Plaintiffs seek, the Court can only issue
      an order within the confines of what the Federal Rules provide based on
      the subpoenas at issue.
             Federal Rule of Civil Procedure 45(d)(2)(B) provides that, “[i]f an
      objection is made, … [a]t any time, on notice to the commanded person,
      the serving party may move the court for the district where compliance
      is required for an order compelling production.” FED. R. CIV. P.
      45(d)(2)(B)(i). And this Court is the court for the district where
      compliance is required by these subpoenas and so would be the proper
      court for a properly filed Rule 45(d)(2) motion to compel or motion for
      contempt under Federal Rule of Civil Procedure 45(g). See Dkt. No. 7-2;
      CSS, Inc. v. Herrington, 354 F. Supp. 3d 702, 708-10 (N.D. Tex. 2017).
             But, although Rule 45(d)(2)(B) generally applies to parties’ efforts
      to obtain written or document discovery from third parties through a
      subpoena, Rule 45(d)(2)(B) by its own terms applies only where the third
      party makes objections. And, here, no objections were served.
             Plaintiffs also seek to compel the Dallas Police Department to
      appear through a representative and answer depositions through
      written questions. Federal Rule of Civil Procedure 31(a)(1) provides that
      “[a] party may, by written questions, depose any person, including a
      party, without leave of court except as provided in Rule 31(a)(2)” and
      that “[t]he deponent’s attendance may be compelled by subpoena under
      [Federal Rule of Civil Procedure] 45.” FED. R. CIV. P. 31(a)(1). Plaintiffs
      invoke Federal Rule of Civil Procedure 37(a)(3)(B)(i), but that rule

                                          -3-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20        Page 4 of 20 PageID 300



   applies only after a deponent has appeared for a deposition. See Traut
   v. Quantum Servicing, LLC, No. 3:18-mc-14-D-BN, 2018 WL 1035134,
   at *7 (N.D. Tex. Feb. 23, 2018). And neither Federal Rule of Civil
   Procedure 37(a)(1) generally “nor any specific provision elsewhere in
   Rule 37 or 45 … authorizes a motion to require a non-party to appear
   for a deposition.” Id. at *8.
          And, so, as the Court has previously explained at length in a
   similar context, “the only mechanism under the Federal Rules available
   to [Plaintiffs] appears to be [Federal Rule of Civil Procedure] 45(g)’s
   provision that ‘[t]he court for the district where compliance is required
   ... may hold in contempt a person who, having been served, fails without
   adequate excuse to obey the subpoena.’” Id. at *9 (quoting FED. R. CIV.
   P. 45(g)); see generally MetroPCS v. Thomas, 327 F.R.D. 600, 608 (N.D.
   Tex. 2018) (“When a non-party to a lawsuit ... is served with an overly
   broad subpoena duces tecum, ... the non-party has four procedural
   options. First, it may ignore the subpoena. This is the worst option,
   almost certain to result in a contempt citation under Rule 45(g) and a
   finding that all objections have been waived.” (internal quotation marks
   omitted)).
          In a case in which, as here, the matter is referred to a magistrate
   judge under 28 U.S.C. ' 636(b), 28 U.S.C. ' 636(e)(6) provides that,
   A[u]pon the commission of any [act of contempt] − ... (B) in any other case
   or proceeding under subsection (a) or (b) of this section, or any other
   statute, where − ... (iii) the act constitutes a civil contempt, the
   magistrate judge shall forthwith certify the facts to a district judge and
   may serve or cause to be served, upon any person whose behavior is
   brought into question under this paragraph, an order requiring such
   person to appear before a district judge upon a day certain to show cause
   why that person should not be adjudged in contempt by reason of the
   facts so certified. The district judge shall thereupon hear the evidence
   as to the act or conduct complained of and, if it is such as to warrant
   punishment, punish such person in the same manner and to the same
   extent as for a contempt committed before a district judge.”
          AA party may be held in contempt if he violates a definite and
   specific court order requiring him to perform or refrain from performing
   a particular act or acts with knowledge of that order.@ Whitfield v.
   Pennington, 832 F.2d 909, 913 (5th Cir. 1987). AThe judicial contempt
   power is a potent weapon@ that should not be used unless a specific
   aspect of the court’s order has been “clearly violated.” Piggly Wiggly
   Clarksville, Inc. v. Mrs. Baird=s Bakeries, 177 F.3d 380, 383 (5th Cir.
   1999).
          “Contempt is characterized as either civil or criminal depending
   on its ‘primary purpose.’” In re Collier, 582 F. App=x 419, 522 (5th Cir.

                                       -4-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20          Page 5 of 20 PageID 301



   2014). “A contempt order is civil in nature if the purpose of the order is
   (1) to coerce compliance with a court order or (2) to compensate a party
   for losses sustained as a result of the contemnor’s actions.” Lyn-Lea
   Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 290-91 (5th Cir. 2002).
           To show that civil contempt is warranted, a moving party must
   establish A1) that a court order was in effect, 2) that the order required
   certain conduct by the respondent, and 3) that the respondent failed to
   comply with the court’s order.@ Martin v. Trinity Indus., Inc., 959 F.2d
   45, 47 (5th Cir. 1992). Intent is not an element of civil contempt; the
   issue is whether the alleged contemnor has complied with the court’s
   order. See Whitfield, 832 F.2d at 913.
           The standard of proof for civil contempt is clear and convincing
   evidence, which is “that weight of proof which produces in the mind of
   the trier of fact a firm belief or conviction, without hesitancy, of the truth
   of the precise facts of the case.” Travelhost, Inc. v. Blandford, 68 F.3d
   958, 961 (5th Cir. 1995) (internal quotation marks omitted).
           The undersigned, pursuant to 28 U.S.C. §§ 636(b) and 636(e)(6),
   now certifies the following facts that, in the undersigned's opinion, show
   that the following complained-of conduct by the Dallas Police
   Department constitutes a civil contempt under Rule 37(g).
           Plaintiffs served proper Rule 45 subpoenas on the Dallas Police
   Department, through two of its divisions, requiring that the department
   produce its entire case, including several listed items, and to answer
   certain written questions under Rule 31(a). Those, for purposes of Rule
   45(g), each amount to a court order that required certain conduct by the
   Dallas Police Department. As Plaintiffs explain, “[o]n February 26,
   2020, Plaintiffs served the Dallas Police Department, specifically the
   Custodian of Records for the Crimes Against Persons Division –
   Homicide Unit and the Custodian of Records for the Physical Evidence
   Division – Homicide Investigation Photographs/Videos Crimes Against
   Persons Unit, with subpoenas to produce certain documents and
   investigative materials relating to the murder by March 9, 2020, with
   certain questions to be answered under oath.” Dkt. No. 7-1 at 2-3.
           And Plaintiffs report that, “[a]t no point prior to the date of
   compliance – March 9, 2020, did the Dallas Police Department file any
   written objections with the court, nor has it moved for a protective order
   nor to quash the deposition.” Dkt. No. 7-1 at 4. And “the Dallas Police
   Department has failed to object, quash, or respond to the [] depositions
   and subpoenas in any way” and “is not responding to any communication
   from Written Deposition Services − the company hired to conduct the
   deposition on written question and obtain the documents subpoenaed.”
   Dkt. No. 7 at 2..
           For all of these reasons, the undersigned finds, based on these

                                        -5-
  Case 3:19-cv-02630-X Document 30 Filed 10/14/20           Page 6 of 20 PageID 302



       certified facts, including as more fully described above, that Plaintiffs
       have established by clear and convincing evidence that the Dallas Police
       Department has failed to comply with the subpoenas at issue and is
       therefore in civil contempt under Rule 37(g) for failing without adequate
       excuse to obey the subpoenas.
                                    Recommendation
               Third-Party Dallas Police Department should be cited to appear
       before United States District Judge Brantley Starr on a date that the
       Court will set and show cause why it should not be held in civil contempt
       under Federal Rule of Civil Procedure 45(g) for failing without adequate
       excuse to obey the subpoena and deposition on written question
       propounded to the homicide division and the subpoena and deposition
       on written question propounded to the physical evidence division,
       attached as Exhibits A and B to Dkt. No. 7-2.
               Plaintiffs’ counsel is directed to serve, or cause to be served, on
       the Dallas Police Department a copy of these Findings, Conclusions, and
       Recommendation of the United States Magistrate Judge by June 23,
       2020 and to then file a certificate of service with the Court..
               .

Id. at 2-8.

       Plaintiffs’ counsel filed the required certificate of service, see Dkt. No. 16, and

Judge Starr then set an evidentiary hearing on civil contempt, see Dkt. No. 19.

       Non-Party City of Dallas then filed Objections to the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge, see Dkt. No. 20, in

which the City explained that

       Plaintiffs did not serve the City with a copy of their motion to compel
       and did not confer with the City prior to filing their motion. The City
       was unaware of the existence of a pending motion to compel until it was
       served with a copy of the magistrate judge’s order on June 23, 2020.
             Therefore, the City respectfully requests an opportunity to
       respond to Plaintiffs’ motion and further requests the Court to deny
       Plaintiffs’ motion to compel for their failure to conference and serve the
       motion as required by the Federal Rules of Civil Procedure and the Local
       Rules for the Northern District of Texas.
             In addition to their failure to conference and serve the motion,
       Plaintiffs also made several demonstrably inaccurate representations to

                                           -6-
  Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 7 of 20 PageID 303



       the Court in their motion and briefing. Due to the lack of conference and
       service, the City was unable to respond to Plaintiffs’ representations and
       these unanswered inaccuracies led to an incorrect determination by the
       magistrate judge that the City was in contempt. Accordingly, the City
       respectfully objects to the Findings, Conclusions, and Recommendation
       of the Magistrate Judge..

Dkt. No. 20 at 1-2 (footnote omitted). The City further noted that “Plaintiffs’ subpoena

and the magistrate judge’s order refer to the Dallas Police Department, which is a

non-jural entity.” Id. at 1 n.1.

       The undersigned then entered an electronic order directing that, “[i]n light of

[20] Non-Party City of Dallas's Objections to the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge and Brief In Support, the

Court withdraws and vacates the [15] Findings, Conclusions, and Recommendation

of the United States Magistrate Judge and directs the City of Dallas to file a response,

by July 20, 2020, to [7] Plaintiffs' Motion to Compel Document Production and

Depositions on Written Question to Dallas Police Department, in response to which

Plaintiffs may file a reply in support of their motion by no later than August 3, 2020.”

Dkt. No. 21. The undersigned further advised that “Plaintiffs and the City of Dallas

should fully meet and confer on the matters at issue in the motion before filing any

further briefing as permitted by this order.” Id.

       And Judge Starr cancelled the evidentiary hearing on civil contempt. See Dkt.

No. 23.

       The City then filed its Response to Plaintiff’s Motion to Compel and Motion for

Protective Order, see Dkt. No. 24, and assert that


                                          -7-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 8 of 20 PageID 304



   Plaintiffs seek records that are confidential under section 58.008 of the
   Texas Family Code and no exception applies to Plaintiffs’ request. Since
   this is a diversity jurisdiction case, Texas law of privileges applies and
   the Court should find the records are confidential under section 58.008
   of the Texas Family Code. Additionally, should the Court determine it
   has federal question jurisdiction, the Court should still apply section
   58.008 because the balancing of interests favors protecting the records
   of a child from discovery in this case.
   ….
   Plaintiffs do not bring a claim against the government and do not allege
   a constitutional violation that might outweigh the policy in favor of the
   privilege.
          Instead, Plaintiffs merely seek information to aid in their lawsuit.
   While the City has no reason to dispute Plaintiffs’ claim the records will
   aid their suit, Plaintiffs could likely get the information from a less
   burdensome source or, at least through a process that does not require
   disclosure of confidential records. Tex. Fam. Code 57.007(b)(8) (“…with
   permission from the juvenile court, any other individual, agency, or
   institution having a legitimate interest in the proceeding or in the work
   of the court.”). Here, the balancing of the policies weights in favor of
   protecting the confidentiality rights of the child.
          c. If the Court determines section 58.008 applies, the Court
          should deny Plaintiffs’ motion to compel and grant a
          protective order pursuant to Rule 26.
          The City has attached the declaration of Detective Scott Sayers
   as Exhibit A. Detective Sayers states that the records requested by
   Plaintiffs concern the investigation of a criminal suspect who is a child
   and that there was a resulting criminal adjudicated as a result of the
   investigation. Exh. A at 1-2) Therefore, the evidence submitted by the
   City establishes the records requested by Plaintiffs’ subpoena are
   confidential under Texas law.
          The City did not serve formal objections before the due date of the
   subpoena, though it did make Plaintiffs’ counsel aware of its objection
   informally. However, while it acknowledges it raised this issue
   imperfectly, the City asserts there is still good cause for applying section
   58.008 and denying Plaintiffs’ motion to compel. Rule 26 provides that
   “[t]he court may, for good cause, issue an order to protect a party or
   person from annoyance, embarrassment, oppression, or undue burden
   or expense…” Fed. R. Civ. P. 26. The Court has broad discretion in
   determining whether to grant a motion for a protective order. ….
          Plaintiffs assert the records are important to their case and the
   City has no reason to dispute Plaintiffs’ assertion. However, as the
   entity charged with keeping those records confidential under state law,

                                       -8-
  Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 9 of 20 PageID 305



      the City raises the confidentiality of the records and the burden that the
      production will impose on the child whose records are protected by the
      law.
             Additionally, Texas law allows another process for Plaintiffs to
      obtain similar information in a less burdensome manner. Specifically,
      section 58.007(b) of the Texas Family Code allows the inspection of
      juvenile records by “with permission from the juvenile court, any other
      individual, agency, or institution having a legitimate interest in the
      proceeding or in the work of the court.” Tex. Fam. Code 57.007(b)(8). If
      Plaintiffs followed this process, they could obtain the information they
      contend is necessary in a manner that is specifically allowed by Texas
      law. [Section 57.008(b) does not authorize the release of police records
      but, presumably, the court records would have the basic information
      regarding the identify of the child that Plaintiffs seek.] Furthermore,
      the child’s rights would be given the additional safeguard of having the
      court that adjudicated his or her case determine which records should
      be released to address the needs of the Plaintiffs. If the records of the
      child at issue in this case are necessary for this litigation, section
      58.007(b) provides a vehicle that is less burdensome to the minor
             d. Alternatively, the Court should limit production to the
             minimum necessary information.
             Alternatively, should the Court find that Plaintiffs’ motion to
      compel be granted, the City respectfully requests that the Court enter a
      protective order to limit the production to the minimum amount of
      information necessary. Plaintiffs originally contended they only
      required the name of the suspect for the further prosecution of their
      case. Plaintiff’s counsel has since informed the City that Plaintiffs have
      learned the name of the suspect. The City understands Plaintiffs are
      interested in further information but, if the Court orders production, the
      City respectfully requests that production be limited to suit the needs
      for the further prosecution of this case and that the court enter a
      protective order to prevent public disclosure. See Fairchild, 466 F. Supp.
      827-828 (finding confidential records discoverable in 1983 action but
      limiting production and entering a protective order to allow redaction of
      records and restricting access and use of materials).

Dkt. No. 24 at 1, 5-7 (citations and footnote omitted).

      Plaintiffs filed a reply in support of their motion to compel and a response to

the City’s motion for protective order, see Dkt. No. 25, and contend that

             Plaintiffs seek the police file related to the now closed

                                          -9-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 10 of 20 PageID 306



    investigation of the murder of Gabrielle Simmons. City of Dallas did not
    file formal objections; therefore, it has waived its right to object. If the
    Court permits the City of Dallas to assert untimely objections, Plaintiffs
    agree with City of Dallas that state privilege law applies because this
    Court has jurisdiction based on diversity, pending this Court’s ruling on
    Plaintiffs Motion to Remand (ECF No. 13). Therefore, if the City of
    Dallas is permitted to assert late objections, Plaintiffs would ask this
    Court to issue an order compelling the City of Dallas to produce the
    police file related to the murder of Gabrielle Simmons with the minor
    murderer’s name redacted so that his Chapter 58 privacy is maintained,
    but the victims’ state constitutional rights are protected.
            ….
            A. City of Dallas Waived its Right to Object
            City of Dallas admits that it did not serve formal objections before
    the subpoena was due; therefore, it has waived its right to object to the
    production of documents. (ECF No. 24 at 5).
            B. The Texas Constitution’s Victim’s Rights Apply
            In the event this Court permits the City of Dallas to assert
    untimely objections, Plaintiffs ask this Court to order the production of
    the documents with the minor murderer’s name redacted. Plaintiffs
    agree with City of Dallas that state privilege law applies because this
    case was removed based solely on diversity. Alpert v. Riley, 2009 WL
    1226767, *9 (S.D. Tex. 2009). However, Plaintiffs do not agree that
    Chapter 58 of the Texas Family Code requires that these records are
    completely withheld. Rather, Plaintiffs ask this Court to order the
    production of the documents with the minor murderer’s name redacted
    so as to not run afoul of Chapter 58, but will permit Ms. Simmons’ family
    access to the police file related to her murder investigation in accordance
    with their state constitutional rights.
            The Texas Constitution provides that crime victims have a right
    to be treated with fairness. TEX. CONST. ART. I. § 30. This right is
    extended to “close relatives” of the deceased victim. TEX. CODE CRIM.
    PROC. ART. 56.02(a). “Close relatives” include parents and children of
    the deceased victim. Id. ART. 56.01(1). Despite this constitutionally
    mandated right, the City of Dallas appears to be more concerned with
    “the burden that the production will impose on the [murderer]…” simply
    because the individual was a teenager when he made the choice to end
    Gabrielle Simmons’ life and take her away from her young family. (ECF
    No. 24 at 6). While Plaintiffs whole heartedly disagree with putting the
    concern of embarrassing a murderer with disclosures of his crimes above
    the rights of his victims, Plaintiffs understand that the legislature has
    deemed it necessary to protect minor murderers in most cases.
    Therefore, Plaintiffs ask this Court to order that the police file is

                                       -10-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 11 of 20 PageID 307



      produced with the minor murderers’ name redacted so that his privacy
      concerns are met, but also so that the victims of his crimes have their
      state constitutional rights are protected. Plaintiffs seek these
      documents to aid in their lawsuit, but also to have closure on how the
      murder occurred.
             ….
             For these reasons, Plaintiffs ask this Court to overrule non-party
      City of Dallas’ untimely objections to the subpoena. In the event the
      Court permits the City of Dallas to assert late objections, Plaintiffs ask
      this Court to order the production of the documents with the minor
      murder’s name withheld and for all other relief they have shown they
      are justly entitled.

Dkt. No. 25 at 2-4.

      The City filed a reply in support of its motion for protective order

      to briefly address two arguments made in Plaintiff’s response. First, the
      City seeks a protective order under Rule 26(b) and, contrary to Plaintiff’s
      argument, the City has not waived this argument because there is no
      explicit deadline for a motion for protective order. Second, the City
      responds to Plaintiff’s suggestion that the Court order the production of
      the juvenile records with the name of the suspect redacted. The City
      opposes this relief because Plaintiff has already informed counsel for the
      City that he is aware of the name of the suspect and because there is no
      exception for redactions under section 58.008 of the Texas Family Code.

Dkt. No. 28 at 1.

      The City further argues that that, although “Plaintiff argues that the City did

not timely serve formal objections to Plaintiff’s subpoena and argues the City waived

its right to object to the production of documents,”

      the City is not seeking a ruling on objections and it is not asserting its
      own rights in this matter. Instead, the City is seeking a protective order
      to protect the rights of a child to have his or her records confidential as
      required by Texas law.
             The City seeks a protective order under Federal Rule of Civil
      Procedure 26, which does not provide an explicit deadline. Instead, Rule
      26(b) provides “The court may, for good cause, issue an order to protect
      a party or person from annoyance, embarrassment, oppression, or undue

                                         -11-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20         Page 12 of 20 PageID 308



    burden or expense…” Fed. R. Civ. P. 26(b). The City does not seek a
    ruling on objections and does not assert its own rights. Instead, the City,
    as the entity charged with keeping the records of the child confidential,
    asserts the confidentiality of those records under Texas law and
    respectfully requests the Court enter a protective order to protect those
    rights.
    ….
           In her reply, Plaintiff proposes a solution that would be a
    reasonable compromise under many circumstances. Specifically,
    Plaintiff proposes the Court order the City to produce the requested
    documents “with the minor murderer’s name redacted so as to not run
    afoul of Chapter 58…” Pls. Resp. at 3. The City wishes to respond briefly
    to explain why it cannot agree to Plaintiff’s proposal and why it believes
    the Court should deny the requested relief.
           Plaintiff acknowledges this is a diversity case and that Texas law
    provides the rule of decision in this matter. Pls. Resp. at 2. Texas law is
    clear that law enforcement records of a juvenile are confidential and not
    subject to disclosure to the public. Specifically, Texas Family Code
    section 58.008(b) provides that “law enforcement records concerning a
    child and information concerning a child that are stored by electronic
    means or otherwise and from which a record could be generated may not
    be disclosed to the public…” Tex. Fam. Code §58.008(b). Unlike other
    laws providing for the confidentiality of records, section 58.008 does not
    provide an exception for production with redactions or even production
    in response to a subpoena. Instead, section 58.008 prohibits disclosure
    of “law enforcement records concerning a child and information
    concerning a child that are stored by electronic means or otherwise and
    from which a record could be generated” with limited exceptions and
    none of which apply in this case. Id.
           Plaintiff acknowledges that Texas law governs this matter and
    she does not dispute that the records are protected by section 58.008 of
    the Texas Family Code. Therefore, section 58.008 controls and it
    mandates the records are confidential. Plaintiff cites no authority under
    Texas law that would allow the City to agree to or the Court to order the
    production of juvenile records with redactions.
           Plaintiff cites article I section 30 of the Texas Constitution, which
    provides that victims of crimes be treated with fairness. However, this
    provision only protects victims from unfair or undignified treatment
    “throughout the criminal justice process…” and it does not provide crime
    victims with a right of action or a general right of access to otherwise
    confidential records. See Sheeran v. City of Freer, No. CV CC-07-302,
    2008 WL 11499200, at *3 (S.D. Tex. Jan. 18, 2008)(finding constitutional
    provision does not provide a private right of action); State ex rel. Hilbig

                                       -12-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20           Page 13 of 20 PageID 309



      v. McDonald, 839 S. W.2d 854, 856 (Tex. App. – San Antonio 1992, orig.
      proceeding) (finding that in enacting the amendment “[t]he Legislature
      intended to give victims access to the prosecutor—not to the prosecutor's
      file.”); Morton v. Bradley, No. A-08-CA-597-SS, 2009 WL 10700167, at
      *7 (W.D. Tex. June 19, 2009)(finding Texas Constitution does not
      provide a right of access to files in pending criminal case). Further, even
      if the provision applied, Plaintiff fails to demonstrate or even allege any
      violation of the Texas constitution. Indeed, as detailed in previous
      briefing by the City, Texas law provides Plaintiff with another vehicle
      to obtain juvenile records. The Texas Constitution does not provide
      Plaintiff with a right to obtain juvenile records by any means she deems
      appropriate.
               Finally, Plaintiff fails to identify any grounds for the Court to
      order the production of the records under her proposed terms. Plaintiff
      originally claimed to only need the name of the suspect to prosecute her
      case. However, in the intervening weeks, Plaintiff has learned the
      identity of the suspect. Plaintiff fails to articulate any reason for needing
      additional information other than her bare assertion the records will aid
      in the prosecution of this litigation. Additionally, since Plaintiff already
      knows the name of the victim, the redaction of the records would offer
      little confidentiality protection.
               Plaintiff does not dispute that Texas law applies and that the
      records are subject to the confidentiality provisions of section 58.008 of
      the Texas Family Code. Plaintiff has not cited any authority that would
      allow the production of these records and, therefore, the City
      respectfully requests the court deny Plaintiff’s motion to compel and
      grant the City’s motion for protective order.

Dkt. No. 28 at 2-4.

      The City also filed its Objections To Defendant’s Subpoena and Motion to

Quash or Modify, in which it contends that

      Defendant seeks the same records previously sought by Plaintiffs in
      Plaintiffs’ motion to compel. Plaintiff and the City are still briefing the
      Court on Plaintiff’s motion. (ECF No. 24) For similar reasons to those
      previously articulated in response to Plaintiffs’ motion to compel, the
      City asserts the documents requested in Defendant’s Subpoena are
      confidential under Texas law and not subject to disclosure.
             Specifically, Defendant seeks records that are confidential under
      section 58.008 of the Texas Family Code and no exception applies to
      Defendant’s request. Since this is a diversity jurisdiction case, Texas law

                                          -13-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20        Page 14 of 20 PageID 310



      of privileges applies and the Court should find the records are
      confidential under section 58.008 of the Texas Family Code.
      Additionally, should the Court determine it has federal question
      jurisdiction, the Court should still apply section 58.008 because the
      balancing of interests favors protecting the records of a child from
      discovery in this case.
      ….
             The City objects to the Subpoena and Notice of Intent to Take
      Deposition by Written Questions in their entirety and, pursuant to
      Federal Rule of Civil Procedure 45(d)(3)(A)(iii), moves to quash or
      modify the subpoena and notice because it seeks information that is
      privileged and protected from disclosure by Texas law.
      ….
             The City objects to Defendant’s Subpoena because the records
      sought by Defendant are confidential under section 58.008(b) of the
      Texas Family Code and Texas law on privileges applies to this case.
      Furthermore, the City moves to quash or modify the subpoena because
      it seeks information that is privileged and protected from disclosure
      under Texas law. Fed. R. Civ. P. 45(d)(3)(A)(iii); Tex. Fam. Code §
      58.008(b).

Dkt. No. 27 at 1-2, 3.

      The City further asserts that the attached declaration of Detective Scott Sayers

      states that the records of the incident on November 6, 2017, concern the
      investigation of a criminal suspect who is a child and that there was a
      resulting criminal adjudication as a result of the investigation. Exh. B
      at 1-2. Therefore, the evidence submitted by the City establishes the
      records requested by Defendant’s subpoena are confidential under Texas
      law. Tex. Fam. Code § 58.008(b).
      ….
             Alternatively, if the Court finds this case is a federal question
      case, the Court should still apply Texas law in this instance. While the
      Supremacy Clause permits a federal court to order production of
      materials that are otherwise confidential under state law, in applying
      this principle “[t]he Courts have nonetheless recognized that policies of
      comity and federalism require some deference to the objectives sought
      to be achieved by the state confidentiality provisions.” In re Grand Jury
      Subpoena for New York State Income Tax Records, 468 F. Supp. 575, 577
      (N.D.N.Y. 1979).
             In ACLU of Mississippi v. Finch, the Fifth Circuit formulated a
      two part policy-balancing test that considers two inquiries: First, does

                                        -14-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20        Page 15 of 20 PageID 311



    the fact that the courts of Texas would recognize the privilege itself
    create good reason for respecting the privilege? ACLU of Mississippi v.
    Finch, 638 F.2d 1336, 1343 (5th Cir.1981). Second, is the privilege
    intrinsically meritorious in the court's independent judgment? See id.
           “The first question is almost always answered in the negative”
    because there is almost always a cost to the hindrance of finding the
    truth in a federal proceeding. Fairchild v. Liberty Indep. Sch. Dist., 466
    F. Supp. 2d 817, 822 (E.D. Tex. 2006). However, the Court should find
    the answer to the second question in the affirmative. The privilege is
    intrinsically meritorious because a number of federal courts have
    already recognized there are compelling policy reasons for protecting the
    confidentiality of juvenile court and criminal records.
           The policy reasons behind confidentiality laws like section 58.008
    are well recognized in federal courts and, as such, should be considered
    intrinsically meritorious.
           Ultimately, the Finch test is a test that involves “…balancing the
    policies behind the privilege against the policies favoring disclosure.”
    Finch, 638 F.2d at 1343. Federal courts have instances where a party’s
    constitutional rights or special concerns raised by particular causes of
    action can outweigh state public policy concerns. However, none of these
    circumstances are present in this case. Plaintiffs do not bring a claim
    against the government and do not allege a constitutional violation that
    might outweigh the policy in favor of the privilege.
           Instead, the parties to this case merely seek information to aid in
    their lawsuit. While the City has no reason to dispute the parties’
    representations that the records will aid their suit, the parties could
    likely get the information from a less burdensome source or, at least
    through a process that does not require disclosure of confidential
    records. See Tex. Fam. Code 58.007(b)(8) (juvenile records may be
    inspected or copied “…with permission from the juvenile court, [by] any
    other individual , agency, or institution having a legitimate interest in
    the proceeding or in the work of the court.”). Here, the balancing of the
    policies weights in favor of protecting the confidentiality rights of the
    child.
    ….
           Alternatively, should the Court find that the City’s objections
    should be overruled and its motion to quash denied, the City respectfully
    requests that the Court enter a protective order to limit the production
    to the minimum amount of information necessary. Accordingly, the City
    respectfully requests that production be limited to suit the needs for the
    further prosecution of this case and that the court enter a protective
    order to prevent public disclosure. See Fairchild, 466 F. Supp. 2d at 827-
    828 (finding confidential records discoverable in 1983 action but limiting

                                      -15-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20          Page 16 of 20 PageID 312



        production and entering a protective order to allow redaction of records
        and restricting access and use of materials).

Dkt. No. 27 at 3-6 (citations omitted).

        Defendant has not filed a response, and its deadline in which to do so has

passed.

                            Legal Standard & Analysis

   I.      Preliminary and Procedural Matters

        The subpoenas at issue were properly issued by this Court under Federal Rule

of Civil Procedure 45(a), as the court where the action is pending. See FED. R. CIV. P.

45(a)(2) (AIssuing Court. A subpoena must issue from the court where the action is

pending.@).

        Plaintiffs have established that they served on the Dallas Police Department

the subpoena and deposition on written question propounded to the homicide division

and the subpoena and deposition on written question propounded to the physical

evidence division, attached as Exhibits A and B to Dkt. No. 7-2. And the City does not

contend that Defendant failed to properly serve its subpoena.

        As to Plaintiffs’ subpoenas, the City admittedly did not timely serve formal

objections. And “[a] failure to file objections results in the waiver of the same unless

there are unusual circumstances present or good cause is shown.” Perez v. Boecken,

No. SA-19-CV-00375-XR, 2020 WL 2733954, at *3 (W.D. Tex. May 26, 2020) (citing

Am. Fed’n of Musicians of the U.S. & Canada v. Skodam Films, LLC, 313 F.R.D. 39,

43 (N.D. Tex. 2015)). But the City undisputedly did make Plaintiffs’ counsel aware of


                                          -16-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20           Page 17 of 20 PageID 313



its objection informally, and the Court finds that it may now raise its untimely

objections under the circumstances. See Skodam, 313 F.R.D at 43. And Plaintiffs may

therefore move “for an order compelling production.” FED. R. CIV. P. 45(d)(2)(B)(i).

And this Court is the court for the district where compliance is required by these

subpoenas and so is the proper court for Plaintiff’s Rule 45(d)(2) motion to compel.

See id.

         And, as to both Plaintiffs’ and Defendant’s subpoenas, the City, as a “person

from whom discovery is sought,” may seek a protective order under Federal Rule of

Civil Procedure 26(c)(1) here. See FED. R. CIV. P. 26(c)(1) (“A party or any person from

whom discovery is sought may move for a protective order in the court where the

action is pending – or as an alternative on matters relating to a deposition, in the

court for the district where the deposition will be taken.”).

         Finally, as to Defendant’s subpoena, under Federal Rule of Civil Procedure

45(d)(3)(A), “[o]n timely motion, the court for the district where compliance is

required must quash or modify a subpoena that … (iii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies.” FED. R. CIV.

P. 45(d)(3)(A)(iii). As the moving party, the City has the burden of proof. See Wiwa v.

Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004).

   II.      The Substance of the City’s Objections and Motions

         As Plaintiff and the City agree, state privilege law applies because this Court

has jurisdiction based on its diversity jurisdiction, on the basis of which the case was

removed. And, so, because this is a diversity case applying Texas law, Texas state

                                           -17-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20          Page 18 of 20 PageID 314



law’s substantive evidentiary privileges apply under Federal Rule of Evidence 501.

See FED. R. EVID. 501 (“But in a civil case, state law governs privilege regarding a

claim or defense for which state law supplies the rule of decision.”).

      And, for the reasons that the City has fully explained, the Court is persuaded

that the records that Plaintiffs and Defendant seek are confidential under Texas

Family Code ' 58.008(b). See TEX. FAM. CODE '' 58.008(b) (“Except as provided by

Subsection (c), law enforcement records concerning a child and information

concerning a child that are stored by electronic means or otherwise and from which a

record could be generated may not be disclosed to the public and shall be: (1) if

maintained on paper or microfilm, kept separate from adult records; (2) if maintained

electronically in the same computer system as adult records, accessible only under

controls that are separate and distinct from the controls to access electronic data

concerning adults; and (3) maintained on a local basis only and not sent to a central

state or federal depository, except as provided by Subsection (c) or Subchapter B, D,

or E.”). On the Court’s reading of this Texas statute, Texas Family Code ' 58.008(b)

creates an evidentiary privilege from disclosure in, among other contexts, discovery.

And it appears that no exception applies to Plaintiffs’ or Defendant’s request for these

law enforcement records. See TEX. FAM. CODE '' 58.008(c)-(f). And, while the Court

understands why the parties want access to these records, the Court is also persuaded

that article I section 30 of the Texas Constitution does not provide crime victims with

a general right of access to otherwise confidential records and so declines Plaintiffs’

invitation to rely on that provision to create an exception to Section 58.008(b).

                                          -18-
 Case 3:19-cv-02630-X Document 30 Filed 10/14/20        Page 19 of 20 PageID 315



                                    Conclusion

       For the reasons explained above, the Court DENIES Plaintiffs’ Motion to

Compel Document Production and Depositions on Written Question to Dallas Police

Department [Dkt. No. 7], GRANTS Non-Party City of Dallas’s Motion for Protective

Order [Dkt. No. 24] and Objections To Defendant’s Subpoena and Motion to Quash or

Modify, as to Defendant’s Subpoena to Testify at a Deposition and Notice of Intent to

Take Deposition by Written Questions directed to the Dallas Police Department [Dkt.

No. 27], and quashes the subpoena served by Defendant, and grants a protective order

against compliance with Plaintiffs’ or Defendant’s subpoenas that would require

disclosure of the law enforcement records that the subpoenas seek and that Texas

Family Code ' 58.008 makes confidential.

       Finally, the Court determines that, under all of the circumstances presented

here, the parties will each bear their own expenses, including attorneys’ fees, in

connection with Plaintiffs’ Motion to Compel Document Production and Depositions

on Written Question to Dallas Police Department [Dkt. No. 7], Non-Party City of

Dallas’s Motion for Protective Order [Dkt. No. 24] and Non-Party City of Dallas’s

Objections To Defendant’s Subpoena and Motion to Quash or Modify, as to

Defendant’s Subpoena to Testify at a Deposition and Notice of Intent to Take

Deposition by Written Questions directed to the Dallas Police Department [Dkt. No.

27].

       SO ORDERED.

       DATED: October 14, 2020

                                        -19-
Case 3:19-cv-02630-X Document 30 Filed 10/14/20   Page 20 of 20 PageID 316




                                 _________________________________________
                                 DAVID L. HORAN
                                 UNITED STATES MAGISTRATE JUDGE




                                  -20-
